Title: From Benjamin Franklin to William Strahan, 9 January 1749
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Jan. 9. 1748,9
This just serves to cover a Bill of Exchange for £8 8s. od. Sterling, and to let you know we are all well. It goes via New York, our River being full of Ice. I shall write you largely per our next Vessel, particularly about Mr. Read’s Affair. I wrote to you per our two last Vessels. The Post just going, cannot add but that I am Dear Sir, Your obliged Friend and Servant
B Franklin
 Addressed: To  Mr Wm Strahan  Printer  London